Citation Nr: 0031588	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  94-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972, and from May 1973 to September 1975.

This appeal arises from a rating decision of February 1993 
from the Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center.  A notice of disagreement was received in 
March 1994.  A statement of the case was issued to the 
veteran in April 1994, and a substantive appeal was received 
in July 1994.  In an August 1998 decision, the Board of 
Veterans' Appeals (Board) found that the veteran's 
substantive appeal was timely.  That decision also remanded 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) to the RO for additional evidentiary 
development and adjudication.  The case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran did not engage in combat with the enemy.

3.  The claimed stressful events of an ammunition dump and a 
fuel depot exploding have been verified.

4.  The veteran's psychiatric symptomatology is not related 
to the verified stressors which he experienced during 
service.

5.  The veteran does not have PTSD related to service.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp 2000), 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); 
38 C.F.R. § 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The report of medical examination, dated in January 1972 at 
separation from the veteran's first period of active service, 
shows the psychiatric clinical evaluation was normal.  The 
veteran indicated that, since his last examination, his 
condition had not changed and his condition was good.  

A report of medical history, dated in January 1973, notes the 
veteran denied having depression or excessive worry, or 
nervous trouble of any sort.  The report of a medical 
examination at that time shows the psychiatric clinical 
evaluation was normal.  A later report of medical history, 
dated in March 1975, notes the veteran indicated he had 
depression or excessive worry, and nervous trouble.  The 
accompanying report of medical examination, also dated in 
March 1975, indicates that the psychiatric clinical 
evaluation was normal.  A report of medical history, dated in 
August 1975 for separation from the second period of active 
service, notes the veteran indicated he had depression or 
excessive worry, and nervous trouble.  The physician's 
comments indicate that the military had caused worry and 
nervousness.  The report of medical examination, dated in 
August 1975 for separation, shows the psychiatric clinical 
evaluation to be normal.  

The veteran's DD-214 for service from March 1970 to January 
1972 shows that his military occupational specialty (MOS) was 
armor/unit supply specialist.  He had service in Vietnam from 
February 1971 to January 1972.  His awards and decorations 
included the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Service Medal with 60 Device, and 
M-16 Marksman badge.  The veteran's DD-214 for service from 
May 1973 to September 1975 shows he was also awarded the 
Republic of Vietnam Gallantry Cross with Palm.

The veteran's service personnel records (DA Form 20) show his 
MOS as armorer/ unit supply specialist.  He served in Vietnam 
from February 1971 to January 1972.  The record of 
assignments notes that he was an equipment storage specialist 
with Company C Troop Command beginning February 16, 1971; an 
armor unit supply specialist with Company A Troop Command 
from March 1, 1971; an armor unit supply specialist with HHC 
USAD from July 8, 1971; an armorer/unit supply specialist 
with the 59th Field Service from October 23, 1971; and an 
armorer/unit supply specialist with the 109th Quartermaster 
Company from October 25, 1971, to January 18, 1972.  
Campaigns were listed as Unnamed Campaign, Vietnam 
Counteroffensive Phase VII, Consolidation I, and 
Consolidation II.  As noted above, his awards and decorations 
included the National Defense Service Medal, the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal with 60 
Device, and the Republic of Vietnam Gallantry Cross with 
Palm. 

A March 4, 1992, VA medical certificate notes a diagnosis of 
possible PTSD.  A March 10, 1992, VA clinical record entry 
notes possible PTSD.  A March 26, 1992, psychological 
assessment notes that the veteran presented with a number of 
signs congruent with a PTSD syndrome, except he did not 
spontaneously address depression, physical signs, or specific 
trauma.  That assessment notes that the veteran's focus was 
on "entitlement issues" and anger.  An April 1992 clinical 
record entry notes a diagnosis of PTSD, and a May 19, 1992, 
social work entry notes an assessment of difficulty coping 
with his PTSD features.  A May 19, 1992, VA psychiatry 
clinical record entry notes that the veteran indicated he had 
witnessed a "gang rape" in Vietnam and, when he had 
objected, a gun was put in his face.  He also stated he could 
recall a harrowing life threatening experience of an 
ammunition dump being blown up.  A September 1992 VA 
psychiatric clinical record entry notes a diagnosis of PTSD, 
as does a February 1993 VA psychiatry clinical record.  

The report of a June 1992 VA general medical examination 
notes a diagnosis of PTSD.  The report of a June 1992 VA PTSD 
examination notes that the veteran indicated that a major 
stress was not knowing who the enemy was.  He also claimed to 
have witnessed a gang rape and said he was threatened by a 
soldier with a gun for interfering, and stated he was in a 
club when soldiers threw mustard gas grenades into the club.  
The veteran also claimed that an ammunition dump, five to 
seven miles from his position, was blown up.  The report 
notes that, under the "A" criteria for PTSD, the veteran 
had a difficult time with authority issues, knowing who the 
enemy was and whom to trust, and he was very frightened by 
the ammunition dump explosion.  The report notes that, under 
the "B" criteria, he had recurrent and intrusive 
distressing recollections of Vietnam, and that he had 
recurrent distressing dreams of an event, faces he did not 
know, and circumstances where he was not sure whether they 
really happened or whether they were dreams.  He also claimed 
dreams of being killed or wounded, and some flashbacks, but 
he could not state their frequency.  The diagnosis was PTSD.

A VA hospital discharge summary for hospitalization in 
December 1992 shows Axis I diagnoses of continuous alcohol 
dependence and "rule out" PTSD.  

A VA hospital discharge summary for hospitalization at the 
Lyons VA Medical Center (VAMC) from April through June 1994 
shows diagnoses of PTSD; bipolar disorder, mixed type; and 
history of mixed substance abuse.  The report notes that the 
veteran's significant reported memories of Vietnam included 
nitrogen mustard gas grenades being thrown into a club, and 
witnessing a soldier getting burned.  He also recalled an 
ammunition depot being blown up, and said the persons he saw 
were scared.  He claimed to have witnessed a gang rape and he 
was threatened with a gun for interfering.  He claimed that, 
after those experiences, he could not trust anyone.  The 
summary notes that he shared his experience of witnessing the 
rape in group therapy.  

A VA clinical record history from the Lyons VAMC notes the 
veteran claimed he went on patrols and had guard duty outside 
the perimeter at Cam Ranh Bay.  The record notes that 
significant memories included witnessing a soldier being 
burned when nitrogen mustard was thrown into a club.  He also 
indicated that an ammunition depot was blown up and he felt 
scared.  He also claimed to have witnessed a gang rape and he 
was threatened with a gun.  He claimed that after the 
incidents he could not trust anyone.  The date on that record 
is illegible.

An April 1994 VA psychology initial clinical assessment notes 
that the veteran recalled traumatic events in Vietnam, 
including a woman being raped when he was not able to do 
anything about it, mustard gas grenades being thrown into a 
dance hall, and a fuel depot and ammunition dump exploding.  
In the behavioral observations portion of the report, the 
veteran acknowledged hallucinations, some of which were 
consistent with hearing the voice of the girl he saw raped in 
Vietnam.  He also claimed to hear the voices of his dead 
father and brother, and the cries of his baby.  The 
assessment indicates that testing was consistent with PTSD, 
but that there was other possible pathology.  The assessment 
also notes that the veteran's report of symptoms was 
consistent with PTSD, and his military experiences in Vietnam 
were sufficient to explain the symptoms and to justify a 
diagnosis of PTSD, but that there appeared to be additional 
pathology.  The diagnostic impressions were chronic PTSD; 
major depression; alcohol, cocaine, and cannabis dependence, 
in partial remission; and polydrug dependence, in full 
remission.  

A May 1995 decision by an Administrative Law Judge of the 
Social Security Administration notes the veteran had PTSD.

The veteran presented testimony at a personal hearing at the 
RO in June 1995.  He testified that in Vietnam he was 
assigned to Company C-2 Command, Company A-2 Command, 
Headquarters USAD, 59th Field Service, and 109th Quartermaster 
Company at Cam Ranh in Vietnam.  He indicated he issued 
weapons as a unit armorer, and was a clerk typist.  He 
indicated he witnessed an incident at a club at Cam Ranh Bay 
when mustard gas grenades were thrown into the club (in the 
July-to-October time period), and he ran out.  He indicated 
one person in his unit was burned, but he did not know the 
individual's name.  He also indicated he did not know how far 
from the grenades he was, but he was frightened.  He 
indicated that, a few weeks later, he had witnessed a gang 
rape.  The veteran also testified that he was two to three 
miles from an ammunition dump and fuel tanks that were blown 
up, and that event scared him.  He indicated that he had not 
received incoming fire, but had fired a weapon at a tree line 
five or six times; he later indicated that he guessed he had 
heard bullets going over his head.  The veteran testified 
that he had gone on three patrols.  He also indicated that he 
did not feel secure, and had the feeling he was going to die.  
He also testified that a person he knew drowned, and that he 
saw bodies in a village.  

A December 1996 statement from the U.S Army and Joint 
Services Environmental Support Group (ESG), with supporting 
military records, notes that the 59th Field Service Company 
and the 109th Quartermaster Company were located at Cam Ranh 
Bay.  The report indicates that a fuel tank farm at Cam Ranh 
Bay was destroyed on May 23, 1971, and an ammunition dump at 
Cam Ranh Bay was destroyed on August 25, 1971.  The report 
also indicates a mortar attack occurred at Cam Ranh Bay on 
January 16, 1972.  The statement indicates that, to elicit 
further information concerning attacks, the described grenade 
incident in the club, exposure to fire fights, casualties, 
and the soldier who drowned, the veteran must provide 
specific information.  In addition, the statement notes that 
incidents of civilians being killed are extremely difficult 
to verify, and that, if an event is not officially reported, 
it cannot be verified.

An August 1997 VA letter was sent to the veteran, requesting 
specific information concerning the grenade incident at the 
club, exposure to firefights, and casualties, including the 
soldier who he said had drowned.  

A March 1999 statement from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (the successor 
organization to the ESG) included a Senior Officer Debriefing 
Report from the U.S. Army Support Command, Cam Ranh Bay, for 
the period from September 15, 1970, to March 15, 1972.  The 
statement indicates that the Support Command was the higher 
headquarters of the 109th Quartermaster Company.  It notes 
the 109th Quartermaster Company was assigned under the 
command of the 54th General Support Group in October 1971.  
The statement further indicates that the grenade incident at 
the club, and the drowning incident, could not be verified.  
The Debriefing Report does not show that personnel from the 
Support Command, the 54th General Support Group, or the 109th 
Quartermaster Company were involved in combat operations.  
The Report indicates that a U.S. infantry battalion was 
assigned to base security duties.

A July 1999 VA psychiatry clinical record notes diagnoses of 
chronic paranoid schizophrenia and mixed substance abuse.  A 
September 1999 VA primary care medical record notes an 
assessment of PTSD, and an October 1999 VA primary care 
clinical record notes an assessment of PTSD.  

A June 1998 psychological assessment update from a state 
correctional institution states that the veteran was not 
suffering from PTSD.  The assessment notes the veteran was 
able to discuss various aspects of his war experiences 
relatively easily, and he did not present with flashbacks, 
nightmares, startle reflex, or other symptoms typical of 
PTSD.  The assessment notes the veteran had been in group 
psychotherapy for approximately one year and had been in 
individual psychotherapy for four months.

The report of a July 2000 VA examination indicates the 
examiner reviewed the claims file in preparation for the 
examination.  The report notes that the veteran does not meet 
the "A" criteria as to whether he was exposed to stressors 
in service.  The report notes the veteran indicated that he 
was not hurt in the incident of the soldiers throwing the 
nitrogen mustard into the club, and that the incident did not 
reach the magnitude of combat with the enemy.  The examiner 
did indicate that the incident of the ammunition compound 
being blown up was not confirmed by the record but that such 
an incident would meet the "A" criteria.  The report also 
notes that witnessing a gang rape is admittedly traumatic but 
does not comprise a threat to life, and the drowning of the 
friend was not confirmed.  The examiner stated, "In short, I 
do not think (the veteran] qualifies for meeting Criterion A 
of PTSD."  The examiner also commented that other examiners 
might pass the veteran marginally if he had witnessed a bomb 
explosion where he almost lost his life, or witnessed the 
killing of a friend, but that was not supported by the 
record.  

The July 2000 VA examination report went on to note that the 
veteran was unable to provide any circumstantial or 
supportive evidence by providing names of other soldiers who 
were with him who could provide testimony.  The examination 
report notes that the record confirmed that an ammunition 
dump at Cam Ranh Bay was destroyed, the veteran initially 
reported that he was five to seven miles away, and then 
corrected it to say he was two to three miles away, and he 
did not actually see the bombed area.  The examiner indicated 
that those inconsistencies cast doubt on the veteran's 
veracity, and that such inconsistency was supported by his 
performance on psychological testing.  The examiner also 
noted that psychological testing results were invalid, due to 
exaggeration and inconsistencies.  In addition, the veteran 
could not identify the source or content of the thoughts.  
The impression resulting from the psychological testing was 
not consistent with PTSD.  The report notes the veteran 
mentioned auditory hallucinations as PTSD flashbacks, but 
there was no traumatic content.  

The July 2000 VA examination report shows the examiner 
commented concerning a possible nexus between the symptoms 
and the stressors, and indicated that there was such a 
connection on a different level.  Marginal or imagined 
stressors may be related to a panic disorder or a bipolar II 
disorder.  The examiner stated "the veteran's claimed 
stressors from his Vietnam military service are not 
etiologically related to PTSD, but may be related to an 
affective disorder which was precipitated by a combination of 
substance abuse and traumatic stressors such as the one he 
cited, even though some of them were not confirmed by 
record."  The examiner also indicated that psychological 
testing was invalid but was not consistent with PTSD.  The 
Axis I diagnosis was bipolar II disorder with hypomanic 
episodes.

Analysis

At the outset, the Board notes that, during the pendency of 
the veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  This new statute amended and clarified 
VA's duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  We must, therefore, assess whether the 
development of the veteran's claim and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.

The veteran's service medical records and service personnel 
records have been obtained.  The RO has also received 
statements and records from the service department concerning 
the circumstances of the veteran's active service in Vietnam.  
The veteran has received two VA examinations, and has 
identified VA medical records which have been obtained.  The 
RO also obtained records related to a disability 
determination by the Social Security Administration.  In 
letters to the veteran and in the statement of the case and 
supplemental statements of the case, the veteran was advised 
of the evidence required to substantiate his claim.  The 
veteran has not identified additional relevant evidence that 
has not already been sought and associated with the claims 
file.  Accordingly, the Board finds that the notification and 
duty-to-assist provisions mandated by the Veterans Claims 
Assistance Act of 2000 have been satisfied in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

In order for a claim for service connection for PTSD to be 
granted, there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000); see also Cohen v. Brown, 10 Vet.App 128 (1997).

The veteran's service records document that he served in 
Vietnam.  However, these records do not show that he received 
a Combat Infantryman Badge, Purple Heart Medal, or a similar 
combat citation or award denoting he was involved in combat 
during service.  The service records show that his military 
specialty was unit armorer and supply specialist, and the 
records show that his duties in Vietnam were those of an 
armorer, supply specialist, and equipment storage specialist.  
Such duties are not consistent with being in combat.  The 
veteran's service records listed campaigns as Unnamed 
Campaign, Vietnam Counteroffensive Phase VII, Consolidation 
I, and Consolidation II.  However, such annotations do not 
establish that the veteran engaged in combat.  When 
considered with the other service records that show that the 
veteran was a unit armorer, supply specialist, and equipment 
storage specialist, the annotation in the service records 
regarding the campaigns does not establish that the veteran 
engaged in combat.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  
The veteran is not shown by service department records to 
have engaged in combat, and no other military evidence has 
been submitted to show that the veteran engaged in combat.  
38 U.S.C.A. § 1154(b) (West 1991).  Accordingly, the 
veteran's assertions regarding in-service stressors, standing 
alone, are insufficient.  The claimed stressors must be 
supported by credible evidence.  Cohen v. Brown, supra.

At his hearing at the RO in June 1995, the veteran claimed 
that he fired a weapon at a tree line and that he guessed he 
heard bullets going over his head.  He also testified that he 
went on three patrols, although he did not indicate he was in 
combat on these patrols.  The veteran's service records 
indicate he was an armorer, unit supply specialist, and 
equipment storage specialist.  These records do not show that 
he was assigned to perimeter security duties.  Additionally, 
the military unit records received with the statements from 
the USASCRUR and the ESG (the former designation of the 
USASCRUR) do not show that the units to which the veteran was 
assigned participated in perimeter security operations or 
otherwise sent personnel on patrols.  Therefore, the 
veteran's assertion that he had security duties and went on 
patrols is not supported by available military records.  
Therefore, these claimed incidents are not verified, and 
cannot be considered in determining whether they are the 
cause of the veteran's claimed PTSD.

In testimony, in written statements, and in medical records, 
the veteran has asserted that soldiers threw mustard gas 
grenades into a club and that he saw a soldier suffer burns.  
However, the USASCRUR specifically indicated that there was 
no record of such an incident.  In addition, the veteran 
related that an individual he knew (presumably, a military 
member) drowned at Cam Ranh Bay, although he did not know the 
individual's name.  However, the March 1999 USASCRUR 
statement indicates it could not document the death of an 
individual due to drowning at Cam Ranh Bay.  The veteran has 
also indicated he witnessed a gang rape.  However, the 
December 1996 ESG statement indicates that, unless an 
official report was filed concerning an incident, the 
incident cannot be verified.  The veteran did not indicate 
that any official report would have been made concerning the 
gang rape incident.  The veteran also claimed to have seen 
bodies (apparently, non-military) in a village.  However, the 
ESG indicated that incidents of civilians being killed were 
difficult to verify and, if no report was made, could not be 
verified.  Accordingly, the claimed incidents of mustard gas 
grenades being thrown into a club by soldiers, the drowning 
of a soldier at Cam Ranh Bay, the gang rape of a civilian, 
and seeing dead bodies are not verified, and cannot be 
considered in determining whether those claimed incidents 
during service have caused the veteran's claimed PTSD.

We have also considered the veteran's assertion that the 
explosion of an ammunition dump and a tank farm were among 
his in-service stressors.  The June 1992 VA PTSD examination 
report indicates the veteran reported he was five to seven 
miles from those explosions.  At his personal hearing at the 
RO in June 1995, the veteran testified that he was two to 
three miles from the ammunition dump and fuel tanks that were 
blown up.  The (ESG) report notes a fuel tank farm at Cam 
Ranh Bay was destroyed on May 23, 1971, and an ammunition 
dump at Cam Ranh Bay was destroyed on August 25, 1971.  This 
was during the time period that the veteran was in Vietnam 
and assigned to the Cam Ranh Bay area.  Accordingly, the 
incidents of the fuel tank farm and the ammunition dump being 
destroyed are verified as having occurred.  

Numerous VA clinical records, a VA hospital discharge summary 
for hospitalization from April through June 1994, and a June 
1992 VA examination report show that the veteran has been 
diagnosed with PTSD.  However, the law is very specific that 
there must be a link between the PTSD symptomatology and the 
claimed stressors.  See 38 C.F.R. § 3.304(f) (2000).  As 
noted above, only the incidents of the fuel tank farm and the 
ammunition dump being destroyed are verified and may be 
considered in determining whether the veteran's claimed PTSD 
symptomatology is due to traumatic events.  

The June 1992 VA PTSD examination report shows a diagnosis of 
PTSD.  The report notes that, under the "A" criteria for 
PTSD, the veteran was very frightened by the ammunition dump 
explosion(s).  The report further notes that, under the "B" 
criteria, the veteran had intrusive distressing recollections 
of Vietnam and recurrent distressing dreams of an event, 
faces he did not know, and circumstances as to which he was 
not sure whether they had really happened or whether they 
were dreams.  However, the "B" criteria in effect at the 
time of the evaluation require recurrent distressing 
recollections of the event, recurrent distressing dreams of 
the event, acting or feeling as if the traumatic event were 
recurring, or intense distress at exposure to events that 
symbolize or resemble the traumatic event.  See Diagnostic 
and Statistical Manual of Mental Disorders (3rd ed. Rev.) 
(DSM-III-R).  The examination report does not specifically 
show that the veteran's psychiatric symptomatology was 
related to the traumatic event of the explosion of the 
ammunition dump and/or fuel tank farm.  

The VA hospital discharge summary for an admission from April 
through June 1994 notes the veteran indicated an ammunition 
dump was blown up.  The summary shows a diagnosis of PTSD.  
However, the summary does not indicate the ammunition dump 
incident was related to the veteran's PTSD symptomatology.  
An April 1994 VA psychology initial clinical assessment notes 
a diagnostic impression of PTSD, and that testing was 
consistent with PTSD, but it also clearly observed that there 
was other possible pathology involved.  The assessment notes 
the veteran recalled events in Vietnam, including a fuel 
depot and ammunition dump exploding.  The assessment 
indicates that the veteran's report of symptoms was 
consistent with PTSD and his military experiences in Vietnam 
were sufficient to explain the symptoms and justify a 
diagnosis of PTSD.  However, the behavioral observations 
portion of the assessment refers only to the cries of a woman 
in Vietnam, which is not a verified incident.  The assessment 
does not relate any psychiatric symptoms to the verified 
incidents of the fuel depot and/or ammunition dump 
explosions.  

The report of the most recent VA examination, in July 2000, 
notes that the veteran's claims file was reviewed.  The 
examiner indicated that the incident of the ammo compound 
being blown up would meet the "A" criteria, but that the 
incident was not confirmed.  The report later indicates the 
event was confirmed.  However, the examiner indicated that 
the veteran reported being five to seven miles from the 
explosion, and later indicated he was two to three miles from 
the explosion.  The examiner indicated that the 
inconsistencies cast doubt on the veracity of the veteran.  
In response to the Board's August 1998 remand which requested 
comment on a link between the claimed stressors and any 
current PTSD, the examiner opined that the veteran's claimed 
stressors are not related to PTSD.  The report notes the 
veteran reported flashbacks, but there was no traumatic 
content.  The examiner indicated that his impression of the 
psychological testing was not consistent with PTSD, and that 
marginal or imagined stressors may be related to a panic 
disorder or bipolar II disorder.  The ultimate diagnosis was 
bipolar II disorder, with hypomanic episodes.

In summary, the veteran has received a diagnosis of PTSD.  
However, as noted above, only the incidents of the ammunition 
dump and fuel depot explosions have been verified by the 
service department.  The medical evidence that does relate 
the veteran's psychiatric symptomatology to service only 
relates it to other incidents in Vietnam described by the 
veteran, and not specifically to the ammunition dump and fuel 
depot explosion incidents that are the verified stressor 
events.  Accordingly, that evidence does not establish a link 
between the current psychiatric symptoms and the specific in-
service stressor(s).

As discussed above, the July 2000 VA examination report 
specifically addresses the ammunition dump explosion and then 
goes on to state that the veteran's claimed stressors are not 
related to PTSD.  Having carefully reviewed the entire 
record, the Board finds this examination report persuasive.  
The examiner reviewed the claims file, which contained 
records related to the circumstances of the veteran's service 
and past medical records, including the past psychiatric 
assessments.  The record does not show that the assessments 
made prior to the July 2000 VA examination had the benefit of 
having the service department records or past medical records 
to be considered and evaluated in arriving at their 
conclusions.  Accordingly, we conclude that a preponderance 
of the medical evidence is contrary to an etiological link 
between the current psychiatric symptoms and the verified in-
service stressors.  

As noted, VA clinical records and a June 1992 VA examination 
report show that the veteran has been diagnosed with PTSD.  
However, several of the 1992 VA medical records indicate only 
possible PTSD.  A March 1992 VA psychological assessment 
indicated the veteran's focus was on "entitlement issues."  
The veteran presented with a number of signs congruent with 
PTSD, but he did not address depression, physical signs, or 
specific trauma.  A VAMC discharge summary for admission, 
from April through June 1994, shows diagnoses including PTSD 
and bipolar disorder.  While the April 1994 VA psychology 
initial clinical assessment indicated that the reported 
symptoms were sufficient to justify a diagnosis of PTSD, it 
was specifically noted that there appeared to be additional 
pathology, as well.  The diagnoses included PTSD and major 
depression.  A June 1998 psychological update from a state 
correctional institution indicates that the veteran did not 
present with symptoms typical of PTSD, and that he was not 
suffering from PTSD.  Finally, the July 2000 VA examination 
report indicates that psychological testing was not 
consistent with PTSD, and the diagnosis was bipolar II 
disorder.  

Thus, although some medical records indicate the veteran has 
been diagnosed with PTSD (and other psychiatric disorders), 
the records that do show a diagnosis of PTSD have been based 
upon history that was provided by the veteran, a history that 
may not be accurate.  The PTSD diagnosis was made without the 
benefit of records related to the veteran's service in 
Vietnam.  This casts doubt on the underlying basis for that 
diagnosis.  In contrast, The July 2000 VA examination report 
shows that the veteran's claims file, containing his service 
records, Army records, and statements related to Vietnam for 
the period of time the veteran served there and claims the 
stressful events occurred, as well as the post-service 
medical records.  Since the issue to be decided is whether 
the veteran has PTSD due to traumatic events during his 
service in Vietnam, such records are very highly relevant for 
the purpose of establishing such a psychiatric diagnosis.  
See (DSM-III-R); see also Diagnostic and Statistical Manual 
of Mental Disorders (4th. ed.) (DSM-IV).  Therefore, the July 
2000 VA examination report is considered to be of great 
probative value in our analysis of this appeal.  That 
examination report, with the perspective over all that had 
gone before, indicates that the veteran does not have PTSD.  
This is supported by the June 1998 assessment from the 
correctional institution, which accounts for approximately 
one year of treatment and indicates the veteran did not have 
PTSD.

In view of all the foregoing, the Board is of the opinion 
that the preponderance of the evidence in this case indicates 
that the veteran does not have PTSD as a result of stressors 
in service. 


ORDER

Service connection for PTSD is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 16 -


- 15 -


